Citation Nr: 1613408	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-07 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction of the appeal now resides with the RO in Hartford, Connecticut.

The Veteran testified before the undersigned at a November 2014 videoconference hearing.  The hearing transcript is of record.  

In February 2015, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2014); 38 C.F.R. § 3.159 (2015).
The Veteran's most recent VA examination for his service-connected TBI residuals was conducted a little less than a year ago, in August 2015.  However, the Veteran contends that his disability has worsened since his August 2015 examination.  Specifically, he claims that he has experienced deterioration in his cognitive impairment, including increased memory loss, difficulty concentrating, loss of executive functions, impaired judgment, impaired orientation; impaired motor activity; and impaired social interaction.  Based on these symptoms, the Veteran has requested that he be afforded a current examination to determine the current level of severity of his condition.  See February 2016 Appellant's Post-Remand Brief.  

In addition, the Veteran has submitted a January 2016 report from his private neurologist, which suggests that the Veteran's neuropsychological disability may have increased in severity since the August 2015 examination.  Specifically, the January 2016 report indicates that the Veteran has experienced significant cognitive-affective symptoms, characterized by marked impairment in learning-memory, topographical disorientation, and visual perceptual impairments, as well as marked affective symptoms, characterized by hypervigilance, nightmares, and dissociative phenomenon when under psychosocial stress.  See January 2016 report from M.R., MD, FACP.  

As such, the Board has an obligation to have the Veteran reexamined to reassess the severity of his neuropsychological disorder.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158  and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the appellant, obtain any outstanding VA and/or private medical records and associate them with the claims file/e-folder.

2.  Following completion of the above, the Veteran should be scheduled for VA examinations to determine the current severity of his residuals of TBI.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  All necessary tests and studies should be accomplished, and all findings should be reported in detail, utilizing the Compensation and Pension Examination traumatic brain injury (TBI) Examination Guidelines.

The examiner is specifically asked to address the degree to which the service-connected residuals of TBI are manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

A complete rationale should be given for all opinions and conclusions expressed.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case which addresses all evidence submitted.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

